Eschweiler, J.
It is conceded that if the liability of the defendant Mrs. Austin is to be determined under the lav/ of Wisconsin as it stood at the time of the making of *205these notes her defense oí coverture is good. If, however, the question is to be- detérmined under the law of the state of Illinois, the holding of the trial court that she is liable must be sustained. 'Such being the conceded situation, no reference to the several statutes or decisions of the two states on those points is necessary.
The notes express to be made at Chicago and presumptively were delivered there.. They are made payable at Chicago. From these facts, and particularly the latter, the presumption arises that the parties to the transaction intended these notes to be Illinois contracts and subject, so far as questions might arise concerning the liability of the makers or indorsers thereof, to the law of Illinois rather than to the laws of the domicile of one or more of them or of the forum, other than Illinois, where relief might be sought. That parties to a contract may expressly or impliedly agree that the law of a jurisdiction other than that of the domicile or the place of signing shall control is- beyond question. Brown v. Gates, 120 Wis. 349, 352, 97 N. W. 221, 98 N. W. 205; International H. Co. v. McAdam, 142 Wis. 114, 118, 124 N. W. 1042.
The mere fact that she signed these notes in Wisconsin at her husband's request and with the possible mental reservation of nevertheless preserving her freedom from liability by reason of the Wisconsin law as to coverture is not sufficient to overcome the well established rule that by promising to pay in Illinois she binds herself as to performance by the law of that state; there being nothing in her so doing contrary to any rule -of public policy on the grounds of good morals in the forum here. We consider her contention untenable and that the demurrer to her answer was properly sustained under such authorities as follows: E. L. Welch Co. v. Gillett, 146 Wis. 61, 130 N. W. 879; Blackley Nat. Bank v. Barry, 139 Wis. 96, 100, 120 N. W. 275; Milliken v. Pratt, 125 Mass. 374; Browns Valley State Bank v. Porter, 232 Fed. 434.
By the Court. — Order affirmed.